DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3-4 are amended. Claims 7-11 are withdrawn. Claims 12-14 are newly added. Claims 1-6 and 12-14 are presently examined.

Applicant’s arguments regarding the objections to the specification have been fully considered and are persuasive. The objections of 4/25/2022 are withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 4/25/2022 are overcome.

Information Disclosure Statement
The information disclosure statement filed 3/21/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. Specifically, complete or partial copies of WO 2018/210675, WO 2018/210676, WO 2018/210677, WO 2018/210678, WO 2018/210679, WO 2018/210680, and WO 2018/210681, are provided but do not appear on the concurrently filed information disclosure statement.
The information disclosure statement filed 7/25/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. Specifically, complete or partial copies of WO 2018/210675, WO 2018/210676, WO 2018/210677, WO 2018/210678, WO 2018/210679, WO 2018/210680, and WO 2018/210681, English language abstracts of Korean patent application publications KR 20170040787 and KR 20170046938, and copies and translations of unpublished Korean patent applications KR 20170040787 and KR 20170046938 are provided but do not appear on the concurrently filed information disclosure statement.
The information disclosure statement filed 11/15/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, a complete copy of WO 2015/107552 is not provided. 
The information disclosure statement filed 3/21/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no copies of Application and File History for U.S. Application No. 16/614,111, Application and File History for U.S. Application No. 16/614,119, Application and File History for U.S. Application No. 16/614,267, Application and File History for U.S. Application No. 16/614,269, Application and File History for U.S. Application No. 16/614,270, Application and File History for U.S. Application No. 16/614,274, and Office Action for Japanese Application NO. 2019-562889, mailed on December 8, 2020, 6 pages, are provided. Incomplete copies containing the specification of a WIPO publication instead of the indicated EP publication are provided for EP 1355708, EP 2303425, EP 2544560, EP 2560509, and EP 2640204. An English translation of Office Action for Korean Application No. 10-2019-7033532, mailed on February 7, 2021, 9 pages is provided, but a copy of the original Office Action in Korean is not.
The information disclosure statement filed 7/25/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no copies of Application and File History for U.S. Application No. 16/614,111, Application and File History for U.S. Application No. 16/614,119, Application and File History for U.S. Application No. 16/614,267, Application and File History for U.S. Application No. 16/614,269, Application and File History for U.S. Application No. 16/614,270, Application and File History for U.S. Application No. 16/614,274, EP 1915064 A2, KR 20170040787 A, titled “Method for Providing Payment Service of Bills,” and KR 20170046938 A, titled “Pouch-typed Battery Cell Including Unit Electrodes Having Plurality of Electrode Tabs,” are provided. Furthermore, the original office action in the Japanese language is not provided for Office action mailed 2 February 2021 for Japanese Application No. 2019-562273, 12 pages.
Specification
The use of the term Drambuie (page 5, line 23), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The title of the invention is not descriptive since applicant appears to have deleted the entire title in the amendment to the specification filed 7/25/2022. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Method of Making a Tobacco Extract.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 2007/0023058) in view of Dube (US 2012/0152265) and Roselius (US 4,153,063).

Regarding claims 1, 4-5 and 14, Howell discloses a method of forming a liquor comprising tobacco solutes (abstract) in which tobacco solutes are extracted from tobacco to form a mixture of tobacco and tobacco solutes containing an extraction solvent and flowing the extraction solvent through a second vessel, which is considered to meet the claim limitation of a vessel, through a propylene glycol entrapment solvent that dissolves the tobacco solutes to form the liquor, which is considered to meet the claim limitation of an aerosol former. The extraction solvent is a supercritical solvent [0004]. The tobacco solutes are nicotine that is extracted from the tobacco for subsequent use in a cigarette (abstract). Howell does not explicitly disclose (a) separating residual tobacco solids from the extraction solvent and (b) releasing the tobacco solutes to the entrapment solvent by making the extraction solvent subcritical.
Regarding (a), Dube teaches extracting tobacco plant stalks with a liquid that draws out liquid from within ruptured the ruptured stalks [0028]. The rupturing assists with ensuring that liquid encapsulated within the tobacco is leached or flushed out of the tobacco stalks [0029]. The raw extracted liquid is subsequently subjected to a filtration step [0030] to remove solid components that typically enter the raw extracted liquid [0032] prior to further process steps [0015].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rupture the tobacco of Howell prior to extraction and to subsequently filter out solid components prior to further processing steps. One would have been motivated to do so since Dube teaches that rupturing tobacco enables the flushing or leaching of encapsulated liquid within the tobacco and that filtration removes any solids within the raw extract.
Regarding (b), Roselius teaches a process for extracting nicotine (abstract) in which tobacco is extracted with supercritical carbon dioxide which is subsequently freed of the carbon dioxide by expansion and cooling to convert it into a subcritical liquid (column 2, lines 10-26) such that the nicotine is segregated from the supercritical fluid (column 6, lines 24-32).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the nicotine extraction of Howell with the subcritical nicotine freeing of Roselius. One would have been motivated to do so since Roselius teaches that transitioning a supercritical fluid with absorbed nicotine to a subcritical fluid segregates the nicotine.

Regarding claim 2, Howell discloses that the supercritical solvent is carbon dioxide [0007].

Regarding claim 3, Howell discloses that the temperature of the supercritical carbon dioxide is about 60 °C to about 100 °C and the pressure is about 100 to 300 atmospheres [0019].

Regarding claim 12, modified Howell teaches all the claim limitations as set forth above. Howell additionally discloses that the temperature of the supercritical carbon dioxide is about 60 °C to about 100 °C [0019]. Modified Howell does not explicitly teach the temperature when the tobacco is contacted falling within the claimed range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the temperature fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 13, modified Howell teaches all the claim limitations as set forth above. Howell additionally discloses that the pressure is about 100 to 300 atmospheres [0019]. Modified Howell does not explicitly teach the pressure when the tobacco is contacted falling within the claimed range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Paterno (US 2008/0257367) in view of Howell (US 2007/0023058) and Dube (US 2012/0152265) and Roselius (US 4,153,063).

Regarding claims 1 and 6, Paterno discloses an improved electronic evaporable substance delivery device that delivers nicotine containing vapor to a user from a nicotine containing cartridge that is heated by a heating element (abstract). The nicotine in the cartridge is mixed with propylene glycol [0015]. The device is considered to meet the claim limitation of a smoking article since applicant’s specification discloses that tobacco materials are heated in smoking article to deliver an aerosol (page 1, lines 15-16). Paterno does not explicitly disclose (a) producing the mixture by an extraction process, (b) separating residual tobacco solids from the extraction solvent and (c) releasing the tobacco solutes to the entrapment solvent by making the extraction solvent subcritical.
Regarding (a), Howell discloses a method of forming a liquor comprising tobacco solutes (abstract) in which tobacco solutes are extracted from tobacco to form a mixture of tobacco and tobacco solutes containing an extraction solvent and flowing the extraction solvent through a second vessel, which is considered to meet the claim limitation of a vessel, through a propylene glycol entrapment solvent that dissolves the tobacco solutes to form the liquor, which is considered to meet the claim limitation of an aerosol former. The extraction solvent is a supercritical solvent [0004]. The tobacco solutes are nicotine that is extracted from the tobacco for subsequent use in a cigarette (abstract).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mixture of propylene glycol and nicotine formed by the process of Howell in the cartridge of Paterno. One would have been motivated to do so since Paterno discloses a smoking article having a nicotine and propylene glycol containing cartridge and Howell teaches a method of mixing nicotine and propylene glycol for use in a smoking article.
Regarding (b), Dube teaches extracting tobacco plant stalks with a liquid that draws out liquid from within ruptured the ruptured stalks [0028]. The rupturing assists with ensuring that liquid encapsulated within the tobacco is leached or flushed out of the tobacco stalks [0029]. The raw extracted liquid is subsequently subjected to a filtration step [0030] to remove solid components that typically enter the raw extracted liquid [0032] prior to further process steps [0015].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rupture the tobacco of Howell prior to extraction and to subsequently filter out solid components prior to further processing steps. One would have been motivated to do so since Dube teaches that rupturing tobacco enables the flushing or leaching of encapsulated liquid within the tobacco and that filtration removes any solids within the raw extract.
Regarding (c), Roselius teaches a process for extracting nicotine (abstract) in which tobacco is extracted with supercritical carbon dioxide which is subsequently freed of the carbon dioxide by expansion and cooling to convert it into a subcritical liquid (column 2, lines 10-26) such that the nicotine is segregated from the supercritical fluid (column 6, lines 24-32).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the nicotine extraction of Howell with the subcritical nicotine freeing of Roselius. One would have been motivated to do so since Roselius teaches that transitioning a supercritical fluid with absorbed nicotine to a subcritical fluid segregates the nicotine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 14-15 of copending Application No. 16/614,111 (hereafter referred to as Sintyureva) in view of Dube (US 2012/0152265).

Regarding claim 1, Sintyureva claims a method of making a tobacco extract comprising contacting tobacco with an extraction solvent such that tobacco components are extracted from the tobacco into the extraction solvent, wherein the extraction solvent is a supercritical fluid and pumping entrapment solvent into a flow downstream of the contacting vessel where tobacco components are released from the extraction solvent by a transition to subcritical conditions and dissolved by the entrapment solvent (claim 1). It is evident that the releasing must occur before the dissolving since the tobacco components cannot be dissolved by the entrapment solvent if they are still dissolved by the entrapment solvent. The entrapment solvent comprises an aerosol generating agent (claim 4). Sintyureva does not explicitly claim removing residual tobacco solids.
Dube teaches extracting tobacco plant stalks with a liquid that draws out liquid from within ruptured the ruptured stalks [0028]. The rupturing assists with ensuring that liquid encapsulated within the tobacco is leached or flushed out of the tobacco stalks [0029]. The raw extracted liquid is subsequently subjected to a filtration step [0030] to remove solid components that typically enter the raw extracted liquid [0032] prior to further process steps [0015].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rupture the tobacco of Sintyureva prior to extraction and to subsequently filter out solid components prior to further processing steps. One would have been motivated to do so since Dube teaches that rupturing tobacco enables the flushing or leaching of encapsulated liquid within the tobacco and that filtration removes any solids within the raw extract.

Regarding claim 2, Sintyureva claims the extraction solvent comprising carbon dioxide (claim 2).

Regarding claim 3, Sintyureva claims the temperature being in the range of 308-473K and the pressure being in the range of 8-85 MPa (claim 3).

Regarding claim 4, Sintyureva claims the entrapment solvent comprising a polyol (claim 4).

Regarding claim 5, Sinyureva claims the tobacco components including one or more of nicotine and tobacco aromas and flavors (claim 7).

Regarding claim 6, Sintyureva claims providing the entrapment solvent containing dissolved tobacco components in a cartridge, wherein the cartridge is configured for use in a smoking article (claim 8).

Regarding claim 14, Sintyureva claims that the entrapment solvent comprises glycerol (claim 6).

Claims 1-6 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/614,269 (hereafter referred to as Digard).

Regarding claims 1 and 5, Digard claims a method of making a tobacco extract in which tobacco is contacted with a supercritical extraction solvent such that tobacco flavor and/or aroma components are extracted from the tobacco into the solvent, separating residual tobacco solids from the supercritical extraction solvent containing tobacco components, exposing the extraction solvent containing tobacco components to conditions in a vessel at which the extraction solvent is subcritical, thereby releasing the tobacco components from the extraction solvent, wherein the vessel contains an entrapment solvent that dissolves the released tobacco components, the entrapment solvent comprising an aerosol generating agent (claim 1).

Regarding claim 2, Digard claims the extraction solvent comprising carbon dioxide (claim 4).

Regarding claim 3, Digard claims the temperature during the extraction by the extraction solvent being in the range of about 308-473 K and the pressure being in the range of about 8-85 MPa (claim 5).

Regarding claim 4, Digard claims the entrapment solvent comprising a polyol (claim 6).

Regarding claim 6, Digard claims the providing the entrapment solvent containing the dissolved tobacco components in a cartridge, wherein the cartridge is configured for use in a smoking article (claim 8).

Regarding claim 12, Digard claims that the temperature is preferably in the range of 328-350K (claim 5).

Regarding claim 13, Digard claims that the pressure is prefereably in the range of 20-30 MPa (claim 5).

Regarding claim 14, Digard claims that the entrapment solvent is glycerol (claim 6). 

Claims 1-6 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/614,270 (hereafter referred to as Foss-Smith).

Regarding claim 1, Foss-Smith claims contacting tobacco with an extraction solvent such that tobacco components are extracted from the tobacco into the solvent, wherein the extraction solvent comprises a supercritical fluid, separating residual tobacco solids from the extraction solvent containing tobacco components, providing an entrapment solvent in a vessel, exposing to the extraction solvent containing tobacco components to subcritical conditions in the vessel, thereby releasing the tobacco components from the extraction solvent so that they dissolved by the entrapment solvent (claim 1). The entrapment solvent comprising an aerosol generating agent (claim 4).

Regarding claim 2, Foss-Smith claims contacting tobacco with an extraction solvent such that tobacco components are extracted from the tobacco into the solvent, wherein the extraction solvent comprises a supercritical fluid, separating residual tobacco solids from the extraction solvent containing tobacco components, providing an entrapment solvent in a vessel, exposing to the extraction solvent containing tobacco components to subcritical conditions in the vessel, thereby releasing the tobacco components from the extraction solvent so that they dissolved by the entrapment solvent (claim 1). The entrapment solvent comprising an aerosol generating agent (claim 4). The extraction solvent is carbon dioxide (claim 2).

Regarding claim 3, Foss-Smith claims contacting tobacco with an extraction solvent such that tobacco components are extracted from the tobacco into the solvent, wherein the extraction solvent comprises a supercritical fluid, separating residual tobacco solids from the extraction solvent containing tobacco components, providing an entrapment solvent in a vessel, exposing to the extraction solvent containing tobacco components to subcritical conditions in the vessel, thereby releasing the tobacco components from the extraction solvent so that they dissolved by the entrapment solvent (claim 1). The entrapment solvent comprising an aerosol generating agent (claim 4). The temperature is in the range of about 308-473K and the pressure is in the range of about 8-85 MPa during the extraction (claim 3).

Regarding claim 4, Foss-Smith claims the entrapment solvent comprising a polyol (claim 5).

Regarding claim 5, Foss-Smith claims contacting tobacco with an extraction solvent such that tobacco components are extracted from the tobacco into the solvent, wherein the extraction solvent comprises a supercritical fluid, separating residual tobacco solids from the extraction solvent containing tobacco components, providing an entrapment solvent in a vessel, exposing to the extraction solvent containing tobacco components to subcritical conditions in the vessel, thereby releasing the tobacco components from the extraction solvent so that they dissolved by the entrapment solvent (claim 1). The entrapment solvent comprising an aerosol generating agent (claim 4). The extraction solvent is carbon dioxide (claim 2). The tobacco components include one or more of nicotine and tobacco aromas and flavors (claim 6).

Regarding claim 6, Foss-Smith claims contacting tobacco with an extraction solvent such that tobacco components are extracted from the tobacco into the solvent, wherein the extraction solvent comprises a supercritical fluid, separating residual tobacco solids from the extraction solvent containing tobacco components, providing an entrapment solvent in a vessel, exposing to the extraction solvent containing tobacco components to subcritical conditions in the vessel, thereby releasing the tobacco components from the extraction solvent so that they dissolved by the entrapment solvent (claim 1). The entrapment solvent comprising an aerosol generating agent (claim 4). The extraction solvent is carbon dioxide (claim 2). The entrapment solvent containing the dissolved tobacco components is provided in a cartridge configured for use in a smoking article (claim 7).

Regarding claim 12, Foss Smith claims that the temperature is preferably in the range of 328-350K (claim 3).

Regarding claim 13, Foss-Smith claims that the pressure is prefereably in the range of 20-30 MPa (claim 3).

Regarding claim 14, Foss-Smith claims that the entrapment solvent is glycerol (claim 5). 

These are provisional nonstatutory double patenting rejections.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the teachings of Dube are inapplicable to supercritical solvents, however, however, applicant ignores that claim 1 requires the removal of the tobacco components to occur at subcritical conditions. The newly presented limitation “by transferring the supercritical extraction solvent to a vessel” does not in fact change the scope of the claims since it does not speak at all to the conditions inside the vessel, which are required by to subcritical since the solvent “is exposed to conditions… at which [it] is subcritical.” This indicates that the entire vessel itself must have subcritical conditions since the conditions in an open vessel will immediately equilibrate due to principles of heat and mass transfer, making it impossible to maintain a portion of the vessel at supercritical conditions while still exposing the solvent in the vessel to subcritical conditions. All the newly presented limitation requires is that the supercritical solvent be directed to the vessel. Applicant’s arguments that the extraction occur at supercritical conditions (page 10, first paragraph) completely contradict the language of the claims and are therefore irrelevant.

Regarding the double patenting rejections, applicant’s arguments have been fully considered but are not persuasive since the amended claims still require the vessel itself to be at subcritical conditions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715